          Case 1:19-cr-00749-JPO Document 20 Filed 07/02/20 Page 1 of 1




                                             July 2, 2020

By ECF and e-mail

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Bennett Sprecher, 19 Cr. 749 (JPO)

Dear Judge Oetken:

        I write on consent of Pretrial Services (Officer Lea Harmon) to respectfully request that
the Court expand Mr. Sprecher’s travel conditions to include the District of New Jersey. (Mr.
Sprecher is currently restricted to the Southern and Eastern Districts of New York and the
District of Connecticut.) Mr. Sprecher is in the process of moving, and would like to look for
potential apartments in New Jersey. The Government, per Assistant U.S. Attorney Samuel
Rothschild, defers to Pretrial in connection with this request.


                                             Respectfully submitted,


                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             (212) 417-8737

cc:    Samuel Rothschild, Esq., by ECF and e-mail             Granted.
       Lea Harmon, U.S. Pretrial Services, by e-mail          So ordered.
                                                               July 2, 2020
